                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   LOUIS MOURATIDIS,

               Plaintiff,

   v.
                                      CIVIL NO. 18-15528 (NLH/KMW)
   JUDGE DEBORAH S. KATZ,
   JUSTICE VIRGINIA A. LONG,          OPINION
   JUDGE STEPHEN SKILLMAN, DAVID
   P. ANDERSON, JR., MATTHEW
   BOXER, PAUL J. WALKER, SUSAN
   A. FEENEY, KAREN KESSLER,
   VINCENT E. GENTILE, JUDGE
   EDWARD H. STERN, CLERK JOSEPH
   H. ORLANDO, and DEPUTY CLERK
   JOHN K. GRANT,

               Defendants.



APPEARANCES:

LOUIS MOURATIDIS
11 SOUTH 36TH STREET
PHILADELPHIA, PA 19104

     Appearing pro se.

HILLMAN, District Judge

     This case concerns various claims made by Plaintiff Louis

Mouratidis against a New Jersey Superior Court Judge, members of

the New Jersey Supreme Court’s Advisory Committee on Judicial

Conduct, and the clerk and deputy clerk of the New Jersey

Superior Court, Appellate Division.    This matter is before the

Court because Plaintiff is proceeding in forma pauperis and the
Court must screen this complaint before allowing the case to

proceed.   Also before the Court are Plaintiff’s Motions for a

Preliminary Injunction and a Temporary Restraining Order, Motion

to Amend, and Request for Leave of Court Under the Doctrine of

Relation Back (collectively, the “Pending Motions”).    This Court

will dismiss Plaintiff’s complaint, with prejudice.    As a

result, this Court will also dismiss all Pending Motions as

moot.

                             BACKGROUND

     This Court takes it facts from Plaintiff’s Complaint filed

on November 1, 2018. 1   Plaintiff has named twelve putative

Defendants: Justice Virginia A. Long, Judge Stephen Skillman,

David P. Anderson, Jr., Matthew Boxer, Paul J. Walker, Susan A.

Feeney, Karen Kessler, Vincent E. Gentile, Judge Edward H. Stern

(collectively, the “ACJC”), Judge Deborah S. Katz, Clerk Joseph

H. Orlando, and Deputy Clerk John K. Grant (collectively, Mr.

Orlando and Mr. Grant will be referred to as the “Clerk

Defendants”).   Plaintiff claims these individuals have

perpetrated a series of state and federal crimes against him,

violated New Jersey statutes, violated rules of conduct, and


1 This Court notes that the analysis of Plaintiff’s Complaint
would apply with equal force to Plaintiff’s proposed Amended
Complaint (ECF Nos. 14-1, 16-1), which adds language that is
inconsequential to this Opinion concerning exhaustion and relief
requested.

                                  2
violated constitutional rights giving rise to claims under 42

U.S.C. §§ 1983, 1985, and 1986.

     In spite of the amount of violations claimed of state and

federal law, the facts of this case are straightforward.

Between April 2017 and January 2019, Plaintiff has attempted to

petition for a waiver of transcript fees.   Plaintiff alleges he

needs these transcripts in order to modify or dissolve a final

order in a Family Part proceeding in the Superior Court,

Chancery Division.   His requests were heard before Judge Katz, a

New Jersey Superior Court judge in the Camden Vicinage who

serves as the Assignment Judge.   Plaintiff claims his petitions

were properly filed and meritorious.   All have been denied.

     As a result, Plaintiff resorted to two alternate means to

have his petitions heard before another Superior Court judge.

First, Plaintiff filed motions for recusal before Judge Katz.

Second, Plaintiff filed a grievance before the New Jersey

Supreme Court’s Advisory Committee on Judicial Conduct,

comprising of the nine individuals described supra.   The motions

for recusal were denied.   The grievance was also denied because

Plaintiff essentially complained that Judge Katz’s decision was

incorrect and not that her conduct was in some way improper,

according to the ACJC’s description of the complaint.   The ACJC

advised Plaintiff that the proper avenue for his grievance would

be an appeal.

                                  3
     As a result, Plaintiff thereafter filed an appeal with the

New Jersey Superior Court, Appellate Division in October 2018.

Plaintiff received a letter shortly thereafter from Defendant

Orlando stating that his appeal was deficient and would be

dismissed for three reasons.   Plaintiff did not thereafter

attempt to amend his filing to correct the deficiencies noted by

Mr. Orlando.

     Instead, Plaintiff filed this action.   In it, Plaintiff

alleges that the members of the ACJC and Judge Katz conspired to

deny him the ability to receive transcripts at public expense.

This conspiracy, Plaintiff alleges, “discriminated by its

disruptive impact against the Plaintiff” and:

     deprived [Plaintiff] again (directly) of the laws [of]
     the State of New Jersey [i]njured in his persons &
     deprived of flexing & exercising rights & privileges of
     a Disabled Citizen of the United States of America,
     rights to properly petition, right to contest civil
     injunctions, rights not to be enslaved. In direct
     violations to the First - Fifth & Fourteenth Amend.
     U.S.C.A. In which has promoted the 8th Amend. Violation
     incorporating the New Jersey Const. Art. I. Sec. 1. Sec.
     12.

(Pl. Compl. ¶ 25.)

     Additionally, Plaintiff claims the ACJC:

     has without doubt, willfully neglected to investigate
     and or cover up the actions of the judge who committed
     the illegal countless acts and actions in accordance to
     N.J.R.G.A. 2:15-8(a)(1) - (2) - (3) - (4) (5) and (6),
     incorporating the N.J. Rules of Judicial Conduct Canons
     R. 1.1 - 1.2 - 2.1 - 3.2 - 3.9.

(Pl. Compl. ¶ 28.)

                                 4
     Finally, Plaintiff alleges the Clerk Defendants 2:

     refused to file Plaintiff[’]s legislative proper appeal
     and documents by fabricating that the Plaintiff has not
     filed the proper documents, in which is inconsistent
     with the evidence of exhibits provided.

(Pl. Compl. ¶ 38.)

     Plaintiff generally complains of psychological injuries as

a result of the actions of the putative Defendants.

Specifically, Plaintiff alleges he suffers from “Massive Post

Traumatic Stress Disorder under his Rehabilitation, Sub category

specifically from Abusive Legal Proceedings generically coined,

Legal Abuse Syndrome - Judicial Legal Combet [sic] Trauma, It's

an assault on the stress of the human mind, via: brain.”    (Pl.

Compl. ¶ 40.)   Plaintiff does not clearly request any particular

relief, although it appears he requests this Court to dissolve

the restraining order and grant him declaratory relief in

addition to punishing putative Defendants under various criminal

statutes. 3

     This Court, after receiving Plaintiff’s Complaint,



2 This is a liberal reading of the Complaint, as it appears
Plaintiff only mentions Mr. Orlando and not Mr. Grant. Besides
including his name in the caption, Plaintiff provides no
additional facts about Mr. Grant’s actions which required his
inclusion in this matter.
3 In Plaintiff’s Amended Complaint, it appears he requests
declaratory relief, injunctive relief (preventing Judge Katz
from deciding any further indigency petitions and requiring the
filing of a brief), and possibly compensatory damages.

                                 5
administratively terminated the action until Plaintiff filed the

correct in forma pauperis application (the “IFP Application”).

Plaintiff did so in November 2018 and the Court granted his IFP

Application, but restricted the Clerk from filing his Complaint

or issuing summons until the screening process was completed.

In the interim between the filing of this Opinion and the grant

of Plaintiff’s IFP Application, Plaintiff filed the Pending

Motions with supporting legal briefs and filed a notice stating

he had filed another petition for waiver of transcript fees.

Plaintiff’s Complaint is ripe for screening.

                               ANALYSIS

     A.   Subject Matter Jurisdiction

     This Court has subject matter jurisdiction over Plaintiff’s

claims pursuant to 28 U.S.C. §§ 1331 and 1367.

     B.   Screening Standard

     Although § 1915 refers to “prisoners,” federal courts apply

§ 1915 to non-prisoner IFP applications.   See Hickson v. Mauro,

No. 11-6304, 2011 WL 6001088, at *1 (D.N.J. Nov. 30, 2011)

(citing Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th

Cir. 2005)); Lister, 408 F.3d at 1312 (“Section 1915(a) applies

to all persons applying for IFP status, and not just to

prisoners.”).   Once IFP status has been granted, a court must

follow the screening provisions of the IFP statute.   The

screening provisions of the IFP statute require a federal court

                                  6
to dismiss an action sua sponte if, among other things, the

action is frivolous or malicious, or if it fails to comply with

the proper pleading standards.    See 28 U.S.C. §

1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448, 452 (3d

Cir. 2013); Martin v. U.S. Dep’t of Homeland Sec., No. 17-3129,

2017 WL 3783702, at *1 (D.N.J. Aug. 30, 2017) (“Federal law

requires this Court to screen Plaintiff's Complaint for sua

sponte dismissal prior to service, and to dismiss any claim if

that claim fails to state a claim upon which relief may be

granted under Fed. R. Civ. P. 12(b)(6) and/or to dismiss any

defendant who is immune from suit.”).

     As indicated, this Court must follow the Rule 12(b)(6)

standard in considering a pro se complaint.    Pro se complaints

must be construed liberally, and all reasonable latitude must be

afforded the pro se litigant.    Estelle v. Gamble, 429 U.S. 97,

107 (1976).   But, pro se litigants “must still plead the

essential elements of [their] claim and [are] not excused from

conforming to the standard rules of civil procedure.”    McNeil v.

United States, 508 U.S. 106, 113 (1993) (“[W]e have never

suggested that procedural rules in ordinary civil litigation

should be interpreted so as to excuse mistakes by those who

proceed without counsel.”); Sykes v. Blockbuster Video, 205 F.

App’x 961, 963 (3d Cir. 2006) (finding that pro se plaintiffs

are expected to comply with the Federal Rules of Civil

                                  7
Procedure).

     When screening a complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6), a court must accept all well-pleaded

allegations in the complaint as true and view them in the light

most favorable to the plaintiff.       Evancho v. Fisher, 423 F.3d

347, 351 (3d Cir. 2005).   It is well settled that a pleading is

sufficient if it contains “a short and plain statement of the

claim showing that the pleader is entitled to relief.”       FED. R.

CIV. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”       Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (citing Conley v. Gibson, 355 U.S. 41, 47

(1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc., 40

F.3d 247, 251 (7th Cir. 1994); Papasan v. Allain, 478 U.S. 265,

286 (1986)).

          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual

                                   8
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).       A court may “generally

consider only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public

record.”    Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014)

(citing Pension Benefit Guar. Corp. v. White Consol. Indus.,

Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).       “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”    Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

                                   9
      C.     Screening of Plaintiff’s Complaint

      Under the standard explained supra, this Court will screen

Plaintiff’s Complaint in order to determine whether any claims

listed therein may proceed.      This Court will address the

criminal claims, the state law claims, the claims under various

rules of conduct, and finally the constitutional claims under 42

U.S.C. §§ 1983, 1985, and 1986.

           a. Plaintiff’s Claims under State and Federal Criminal
              Statutes

      This Court first considers the claims made by Plaintiff

under New Jersey and federal criminal statutes.      The alleged

violations include:

  •   N.J. STAT. ANN. 2C:16-1,

  •   N.J. STAT. ANN. 2C:5-2,

  •   N.J. STAT. ANN. 2C:5-1,

  •   N.J. STAT. ANN. 2C:13-5,

  •   N.J. STAT. ANN. 2C:5-2,

  •   N.J. STAT. ANN. 2C:5-2,

  •   N.J. STAT. ANN. 2C:30-2,

  •   N.J. STAT. ANN. 2C:30-6,

  •   18 U.S.C. § 241,

  •   18 U.S.C. § 242,

  •   18 U.S.C. § 372,



                                   10
    •   18 U.S.C. § 872,

    •   18 U.S.C. § 2331.

        Plaintiff has brought these claims in a civil action. 4   This

Court lacks the authority to grant Plaintiff this type of relief

in a federal civil action.     See Concepcion v. Resnik, 143 F.

App’x 422, 425-26 (3d Cir. 2005) (citing United States v.

Friedland, 83 F.3d 1531, 1539 (3d Cir. 1996) (“The United States

Attorney is responsible for the prosecution of all criminal

cases within his or her district.”)); see also Capogrosso v.

Supreme Court of N.J., 588 F.3d 180, 184 (3d Cir. 2009)

(“[I]ndividual citizens do not have a constitutional right to

the prosecution of alleged criminals.”).     Accordingly, all of

Plaintiff’s claims which cite criminal statutes – whether state

or federal - and attempt to initiate a criminal prosecution

against the putative Defendants will be dismissed, with

prejudice.

          b. Plaintiff’s Other State Law Claims

        Plaintiff also appears to plead claims under various New

Jersey statutes.     This Court will examine each in turn.   First,

Plaintiff cites to New Jersey Statute § 41:1-1, which pertains


4 Even though Plaintiff has filed this complaint as a “Civil and
Criminal Action Complaint” Plaintiff does not have the power to
bring a criminal complaint. As explained supra, it is only the
United States Attorney’s Office which may bring criminal actions
before this Court.

                                   11
to the requirement of certain individuals to take an oath of

allegiance and the form of that oath.      This statute does not

provide a private cause of action.      Even if it did, Plaintiff

does not provide any facts showing that any of the individuals

in this case who were required to take this oath – which he does

not specify - did not take the oath.      Accordingly, this Court

will dismiss any claims made under this statute, with prejudice.

        Second, Plaintiff cites to New Jersey Statute

    § 41:2-2.   This statute relates to the oath taken by witnesses

prior to examinations before the New Jersey legislature or

committees thereof.     There are no allegations contained in the

complaint concerning testimony before a New Jersey legislative

body. 5   Additionally, there is no private cause of action under

this particular statute. 6    Accordingly, this Court will dismiss

any claims made under this statute, with prejudice.

        Third and finally, Plaintiff cites to New Jersey Statute §



5 The ACJC is not a committee of the legislature, but one of the
judicial branch, being created by the New Jersey Supreme Court
to aid it in disciplining New Jersey judges. To be clear, even
if there were live testimony alleged before this body – which it
appears there was not – this statute would be inapplicable.
6 This Court notes that an individual could be charged with
perjury, but the only item in this case that could be remotely
considered as testimony is Plaintiff’s grievance. Moreover,
even assuming there was perjury – which is not asserted by
Plaintiff – perjury is a criminal charge that Plaintiff cannot
bring before this Court in a civil action.

                                   12
47:1A-1, which describes legislative findings and declarations.

This portion of the statute also does not grant Plaintiff a

private right of action.     Generally, however, this Court

acknowledges this is New Jersey’s codification of the Open

Public Records Act (“OPRA”).     It appears that, even if Plaintiff

cited a proper section of OPRA, the facts Plaintiff has pleaded

provide no support for a claim.     Plaintiff was never “denied

access to a government record,” but was merely denied the

ability to receive transcripts free of cost.     N.J. STAT. ANN. §

47:1A-6.    Without a denial of access, Plaintiff has no right to

“institute a proceeding to challenge the custodian’s decision.”

N.J. STAT. ANN. § 47:1A-6.   Accordingly, the Court will also

dismiss this claim, with prejudice.

          c. Plaintiff’s Claims under the New Jersey Rules of
             Judicial Conduct and the American Bar Association’s
             Rules

     Plaintiff appears to assert claims under the New Jersey

Rules of Judicial Conduct (“NJRJC”) and under one American Bar

Association Rule (“ABA Rule”).    Plaintiff specifically cites

NJRJC Canons 1.1, 1.2, and 3.17(B)(1) and ABA Rule 2.3.       While

this Court may consider alleged disciplinary violations to the

extent they animate a violation of some other state or federal

right, they do not of themselves provide a private right of

action.

     If, instead, Plaintiff wishes to institute disciplinary

                                  13
proceedings, this Court is without jurisdiction.       This Court’s

disciplinary jurisdiction, if properly invoked, 7 only applies to

“an attorney authorized to practice law or appearing before this

Court.”    L. Civ. R. 104.1(e)(1).     There are no facts within

Plaintiff’s complaint suggesting any individual fits within any

of the two categories which allow disciplinary jurisdiction.       To

the extent Plaintiff asserts claims under these rules, those

claims are dismissed, with prejudice.

          d. Plaintiff’s Constitutional Claims

     Finally, Plaintiff brings claims under 42 U.S.C. §§ 1983,

1985, and 1986.    This Court will assess these claims per group

of Defendants and will address immunity and abstention doctrines

for each.    First, the Court will address claims against Judge

Katz, second, claims against the ACJC, and third, claims against

the Clerk Defendants.    Since the immunity analysis concerning

all defendants is identical with respect to official capacity

claims, the Court will start there, before considering

Defendants group by group.

              i. Official Capacity Claims Against All Defendants

     Plaintiff asserts 42 U.S.C. §§ 1983, 1985, and 1986 claims

against all Defendants in their official capacities.       This Court



7 As is further disclosed by Local Civil Rule 104.1(e)(2),
disciplinary proceedings may only be instituted by the Chief
Judge of this District.

                                  14
will first examine the official capacity claims asserted against

all Defendants to the extent these claims serve as a basis for

monetary damages.   Based upon the analysis infra, this Court

will dismiss all damages claims against all Defendants in their

official capacities.

     “Suffice it to say, the Eleventh Amendment . . . has been

interpreted to render states – and, by extension, state agencies

and departments and officials when the state is the real party

in interest – generally immune from suit by private parties in

federal court.”   Pa. Fed’n of Sportsmen’s Clubs, Inc. v. Hess,

297 F.3d 310, 323 (3d Cir. 2002).

     Specifically, the Courts have found that New Jersey state

courts and the ACJC fall under the umbrella of Eleventh

Amendment immunity from a damages suit.   See Capogrosso v.

Supreme Court of N.J., 588 F.3d 180, 185 (3d Cir. 2009)

(dismissing claims against ACJC members who were sued in their

official capacity because the court found they were entitled to

Eleventh Amendment immunity); Prall v. Supreme Court, No. 11-

7004 (JBS), 2013 U.S. Dist. LEXIS 48788, at *21-23 (D.N.J. Apr.

4, 2013) (dismissing claims against the Superior Court of New

Jersey, Appellate Division and the Superior Court of New Jersey,

Law Division, Criminal Part because the court found they were

entitled to Eleventh Amendment immunity); Johnson v. State of

N.J., 869 F. Supp. 289, 296–98 (D.N.J. 1994)) (finding that the

                                15
state courts, its employees, and judges are entitled to immunity

under the Eleventh Amendment because they are part of the

judicial branch of the state of New Jersey, and therefore

considered “arms” of the state).

     Thus, because the Defendants are either (1) a Superior

Court Judge, (2) New Jersey state court employees, or (3)

members of the ACJC, Plaintiff cannot request damages against

these Defendants in their official capacity.    Thus, to the

extent these claims are asserted they are dismissed, with

prejudice.

             ii. Constitutional Claims against Judge Katz

     Plaintiff also asserts claims under 42 U.S.C. §§ 1983,

1985, and 1986 against Judge Katz in her personal capacity.

This Court will first determine whether any immunities exist for

Judge Katz in her personal capacity.    Then, the Court will

determine whether the Rooker-Feldman doctrine is applicable to

the decisions rendered by Judge Katz.

     Plaintiff’s Complaint reveals that the only action taken by

Judge Katz were her denials of Plaintiff’s petitions to receive

transcripts at public expense.    The law is clear.   “A judicial

officer in the performance of his duties has absolute immunity

from suit and will not be liable for [her] judicial acts.”

Capogrosso, 588 F.3d at 184 (quoting Azubuko v. Royal, 443 F.3d

302, 303 (3d Cir. 2006)).    Further, “[a] judge will not be

                                 16
deprived of immunity because the action [s]he took was in error,

was done maliciously, or was in excess of his authority; rather,

[s]he will be subject to liability only when [s]he has acted ‘in

the clear absence of all jurisdiction.’”    Id. (quoting Azubuko,

443 F.3d at 303 (quoting Stump v. Sparkman, 435 U.S. 349, 356-57

(1978))).

     As in Capogrosso, there are no allegations here that Judge

Katz acted in the “clear absence of all jurisdiction.”    Denial

of a petition is a judicial act, which – whether rightly or

wrongly decided – was within the jurisdiction of Judge Katz.      As

a result, Judge Katz must receive absolute judicial immunity in

this case for any damages requested against her in her personal

capacity.

     Next, the Court considers the Rooker-Feldman doctrine.      The

Rooker-Feldman doctrine “strips federal courts of jurisdiction

over controversies ‘that are essentially appeals from state-

court judgments.’”    Williams v. BASF Catalysts LLC, 765 F.3d

306, 315 (3d Cir. 2014) (quoting Great W. Mining & Mineral Co.

v. Fox Rothschild LLP, 615 F.3d 159, 165 (3d Cir. 2010)).    In

other words, the Rooker-Feldman doctrine applies to “cases

brought by state-court losers complaining of injuries caused by

state-court judgments before the district court proceedings

commenced and inviting district court review and rejection of

those judgments.”    Id. (quoting Lance v. Dennis, 546 U.S. 459,

                                 17
464 (2006)).

     Four elements must be met: “(1) the federal plaintiff lost

in state court; (2) the plaintiff complains of injuries caused

by the state court [judgment]; (3) [that judgment was] rendered

before the federal suit was filed; and (4) the plaintiff is

inviting the district court to review and reject the state

[judgment].”    Great W. Mining, 615 F.3d at 166.

     Here, all four elements have been met.    Plaintiff lost in

the state court action to receive waiver of transcript fees.

Plaintiff complains his injuries were caused by this decision.

The decision was rendered before Plaintiff filed suit here.

Finally, the Plaintiff requests the Court to order Judge Katz to

change her ruling, waive the transcript fees, and provide the

transcripts to Plaintiff.    Any award for either damages or

equitable relief would necessarily require this Court to

determine that Judge Katz incorrectly denied Plaintiff the

waiver of transcript fees.

     In other words, this case is merely an appeal of the state

court judgment to the federal court.    That requires this Court

to invoke the Rooker-Feldman doctrine as to the decision of

Judge Katz.    Therefore, this Court must abstain from any

decision that would bear on the requested compensatory,

declaratory, and injunctive relief.



                                 18
         iii. Constitutional Claims Against the ACJC

     This Court will not consider any further immunities that

may be applicable to the ACJC.    Instead, the Court will only

consider whether the Rooker-Feldman doctrine also applies to the

decision of the ACJC that Plaintiff challenges.    It does.

     The same test, as explained supra, applies here.   Plaintiff

lost in state court, here before the ACJC, in his bid to remove

Judge Katz from the case.   Although the ACJC is not the typical

example of a “state court,” it has previously been considered to

fit this test.   In the case of Hunter v. Supreme Court of New

Jersey, this District determined that disciplinary proceedings

before the ACJC – even if unaccompanied by a hearing or formal

legal analysis – is subject to Rooker-Feldman abstention.     951

F. Supp. 1161, 1170-75 (D.N.J. 1996).   Plaintiff complains of

injuries suffered because of the decision not to order recusal –

here being before Judge Katz who has denied his applications to

waive transcript fees.    The ACJC’s judgment not to order recusal

was made before this case was initiated, as Plaintiff makes

clear in his complaint.   Finally, the Plaintiff explicitly

requests this Court to both review and reject the opinion of the

ACJC, requesting this Court to prevent Judge Katz to take any

further action with his applications.   In other words, Plaintiff

asks this Court to order recusal when the ACJC determined it was

not warranted.

                                 19
     Accordingly, this Court must abstain from any decision that

would bear on the requested compensatory, declaratory, and

injunctive relief.

            iv. Constitutional Claims Against the Clerk
                Defendants

     Finally, the Court considers the constitutional claims

against the Clerk Defendants.    First, the Court will consider

immunities that apply to the Clerk Defendants in their personal

capacity.   “When judicial immunity is extended to officials

other than judges, it is because their judgments are

‘functionally comparable’ to those of judges – that is, because

they, too, ‘exercise a discretionary judgment’ as a part of

their function.”    Tucker v. I'Jama, 173 F. App’x 970, 971, (3d

Cir. 2006) (quoting Antoine v. Byers & Anderson, Inc., 508 U.S.

429, 436 (1993)).

     According to Plaintiff, Clerk Defendants dismissed his

appeal because of (1) a failure to submit a “Civil Case

Information Statement,” (2) a failure to provide proof of

service to Maria Macry, and (3) illegible filings.    Thus, the

Clerk Defendants exercised discretionary judgment – functionally

comparable to that of a judge – in determining whether

Plaintiff’s filings were adequate.    Thus, absolute quasi-

judicial immunity applies to the Clerk Defendants and they may

not be sued for damages in their personal capacity.


                                 20
     Plaintiff does not request injunctive relief against Clerk

Defendants, but does request the Court to declare the actions of

the Clerk Defendants as a violation of his Constitutional

rights.   The Court cannot do so here because Plaintiff’s

allegations show, on their face, that there has been no

constitutional violation.   While Plaintiff alleges he filed the

proper statement and could not serve Ms. Macry because of a

restraining order 8, Plaintiff has not disputed that his filings

were illegible.   Thus, Plaintiff admits that the Clerk

Defendants had a basis in New Jersey’s court rules to dismiss

Plaintiff’s appeal when he failed to correct this deficiency.

If the Clerk Defendants correctly dismissed the papers,

Plaintiff has no constitutional basis for his claims against

them.   Plaintiff does not assert that New Jersey’s court rules

are facially unconstitutional.   Accordingly, this Court will

dismiss all constitutional claims against Clerk Defendants

either for compensatory or declaratory relief.


8 Plaintiff claims the restraining order restricted him from
making or causing to be made “a communication or communications
anonymously or at extremely inconvenient hours, or in
offensively coarse language, or any other Manner likely to cause
annoyance or alarm.” (Pl.’s Compl. ¶ 45(ii)(a).) Because of
this restraining order, Plaintiff claims he could not have
served Ms. Macry. But, his very own allegations show that is
untrue, as contact was not absolutely prohibited. Plaintiff
could serve Ms. Macry as long as it complied with the
restraining order. On this alternate basis, the Clerk
Defendants appropriately dismissed Plaintiff’s appeal.

                                 21
     Thus, all claims against all Defendants on all bases for

relief will be dismissed by this Court.     The Court will thus

file Plaintiff’s complaint and dismiss it for the foregoing

reasons.

  D. The Pending Motions

     Because this Court has dismissed Plaintiffs claims, with

prejudice, the Pending Motions must also be dismissed as moot.

Without a complaint before this Court, Plaintiff cannot receive

further relief through motion practice.

                              CONCLUSION

     For the reasons stated herein, this Court will dismiss

Plaintiff’s complaint, with prejudice.     The Pending Motions will

also be dismissed, as moot.

     An appropriate Order will be entered.



Date: May 7, 2019                       s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                  22
